                                                                            JS-6
1

2

3                                                                           10/7/2019

4                                                                            CW

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   DIANA SANTOS,                              )   Case No. CV 19-6509 FMO (JPRx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   BEVERLY RADIOLOGY MEDICAL                  )
     GROUP,                                     )
15                                              )
                         Defendant.             )
16                                              )

17         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.

18

19   Dated this 7th day of October, 2019.

20
                                                                      /s/
21                                                            Fernando M. Olguin
                                                            United States District Judge
22

23

24

25

26

27

28
